Title: From Benjamin Franklin to Vicq d’Azyr, 11 September 1780
From: Franklin, Benjamin
To: Vicq d’Azyr, Félix


Monsieur,
Passy, Sept. 11. 1780.
J’ai reçu les paquêts que la Societé Royale a confié à mes soins et je ne manquerai pas de les faire tenir à leur addresse par la premiere Occasion convenable. Je suis persuadé que ces Messieurs seront fort Sensibles à l’honneur que la Societé leur a fait, et j’espere qu’ils seront de bons et utiles correspondants.
Un de mes Amis un des premiers Chirurgiens à Minorque m’a envoyé differentes pieces que je remêts entre vos mains, étant possible que vous y trouviez quelque chose qui puise concourir au but de votre Excellente Institution.
Celui qui vous remettra cette lettre est M. foulk jeune Americain d’un excellent caractére, qui est venu à Paris avec le dessein de se perfectionner dans la connoissance théorique et pratique de la medecine et de la Chirurgie. Permettez moi de le recommander à vos bons offices et conseils et je vous serai très obligé des bontés que vous voudrez bien avoir pour lui.
Jai l’honneur d’être avec becoup d’Estime, Monsieur, Votre très humble et très obeissant Serviteur,
B Franklin
M. Vic d’Azir
 
Notation: repondu
